            Case 2:20-cv-00626-APG-EJY Document 33 Filed 09/17/20 Page 1 of 2




     KEREN E. GESUND, ESQ.
1
     Nevada Bar No. 10881
2    RICHARD SMALL, ESQ.
     Nevada Bar No. 7183
3    GESUND & PAILET, LLC
     5550 Painted Mirage Rd.
4    Suite 320
     Las Vegas, NV 89149
5
     Tel: (702) 300-1180
6    Fax: (504) 265-9492
     keren@gp-nola.com
7    richard@gp-nola.com
     Attorneys for Plaintiff
8
                                  UNITED STATES DISTRICT COURT
9
                                          DISTRICT OF NEVADA
10   PAUL R BUBOLTZ;                                  Case No.: 2:20-cv-00626-APG-EJY
11
                    Plaintiff,
12
                                                          STIPULATION AND ORDER TO STAY
     vs.
13                                                       DISCOVERY PENDING THE OUTCOME
                                                           OF THE PARTIES’ MOTIONS FOR
14                                                             SUMMARY JUDGMENT
     RC WILLEY HOME FURNISHINGS, INC.,
     and JOHN DOES 1-10.                                           (First Request)
15
                Defendants.
16

17

18          Pursuant to LR IA 6-1, Defendants RC Willey Home Furnishings, Inc. (“Defendant”) and

19   Plaintiff, Paul R. Buboltz (“Plaintiff”), (collectively the “Parties”) by and through their attorneys

20   of record, hereby stipulate and agree to stay discovery pending the final determination of the

21   parties’ respective motions for summary judgment.

22          The parties have filed competing motions for summary judgment. On June 18, 2020,

23   Plaintiff filed his motion for summary judgment. (Dkt. No. 15). On July 28, 2020, Defendant filed

24   its motion for summary judgment. (Dkt. No. 22). Each side filed its respective opposition and

25   reply. Neither side anticipates providing further briefing at this time.

26          Discovery closes on September 28, 2020. (Dkt. No. 12). On September 14, 2020,

27   Defendant noticed Plaintiff’s deposition for September 28, 2020. Given the procedural status of

28

                                                       -1-
            Case 2:20-cv-00626-APG-EJY Document 33 Filed 09/17/20 Page 2 of 2




1    the case, the parties respectfully seek to stay discovery, pending the outcome of their dispositive

2    motions, in the event the Court raises an issue of fact. At that point, the parties would request an

3    extra month of discovery. This stipulation is intended to prevent waste of time and resources. The

4    Court may enter an order staying discovery pending the determination of dispositive motions.

5           This stipulation is submitted in good faith pursuant to LR IA 6-1, this is the first stipulation

6    for extension of deadlines.

7

8           IT IS SO AGREED AND STIPULATED.

9    Dated this 16th day of September, 2020.                      Dated this 16th day of September, 2020.

10

11
      SMITH & SHAPIRO, PLLC
                                                            GESUND & PAILET, LLC
12

      By /s/ Michael D. Rawlins                             By /s/ Keren E. Gesund
13
        Michael D. Rawlins                                     Keren E. Gesund
14      Nevada Bar No. 5467                                    Nevada Bar No. 10881
        3333 E. Serene Ave., Suite 130                         5550 Painted Mirage Road, Suite 320
15      Henderson, NV 89074                                    Las Vegas, NV 89149
         Attorneys for Defendants                              Attorneys for Plaintiff
16

17

18
                                                   ORDER
19
            IT IS SO ORDERED.
20

21
            Dated this 17th day of September, 2020.
22

23
                                           ________________________________________
24                                         UNITED STATES MAGISTRATE JUDGE
25

26

27

28

                                                      -2-
